EXAMINER’S COMMENT
1.	This Corrected Notice of Allowance is in response to the IDS filed on 07/07/2022 and 07/08/2022 after the Notice of Allowance mailed on 4/27/2022, but prior to payment of the Issue Fee.  The IDS have been considered and attached herewith.

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a climbing exercise machine, comprising: a base support frame; a first elongate upright having a first end and a second end, wherein the first end is rigidly connected to the base support frame; a first split arm having a first end and a second end; a second split arm having a first end and a second end; an intersection point, at which the second end of the first elongate upright and the first ends of the first and second split arms are interconnected such that the first elongate upright and first and second split arms collectively form a wishbone or tuning fork shape; first and second movable and adjustable foot pedals, operatively engaged with opposing lateral sides of the first elongate upright to enable reciprocating linear movement along the first elongate upright; a first movable and adjustable handle, operatively engaged with the first split arm to enable reciprocating linear movement along the first split arm; a second movable and adjustable handle, operatively engaged with the second split arm to enable reciprocating linear movement along the second split arm; a mounting apparatus interconnected with and extending upwardly away from the intersection point; and a linkage assembly, interconnecting the first handle, the first foot pedal, the second handle, and the second foot pedal, comprising at least one belt and a plurality of pulleys, wherein the interconnection provided by the linkage assembly enables reciprocating concurrent movement of the first handle, the first foot pedal, the second handle, and the second foot pedal to simulate a climbing motion for a user.
Claims 2-20 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784